Citation Nr: 1204066	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  10-17 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 50 percent for chronic mastoiditis with headaches. 

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to May 1986.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which continued a 50 percent disability evaluation for chronic mastoiditis with headaches.

On the April 2010 Substantive Appeal, the Veteran reported that his right ear condition cause him to be permanently and totally disabled.  The Board interprets these statements as raising a claim for total disability rating based on individual unemployability due to a service-connected disability (TDIU).  The RO has not expressly developed or adjudicated that issue.  Nevertheless, a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  When, as here, evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Here, the Veteran raised the issue of entitlement to TDIU while challenging the rating for chronic mastoiditis with headaches.  Therefore, his TDIU claim is part of the increased rating claim for chronic mastoiditis with headaches and the Board has jurisdiction over both issues. 

As a final introductory matter, the Board notes that the Veteran has also asserted on the April 2010 Substantive Appeal that his condition has caused him vertigo and tinnitus.  The Board interprets the Veteran's statement as an implicit claim for an increased rating for his service-connected positional vertigo, currently evaluated as 10 percent disabling and a claim of service connection for tinnitus.  As that claim has not been developed for appellate review, the Board refers it to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of an increased rating in excess of 50 percent for chronic mastoiditis with headaches and entitlement to a total disability evaluation based on individual unemployability due to service-connected disability.

The Board notes that, in February 2010, the Veteran's was afforded a VA examination.  At that time, the Veteran reported swelling of the face, and pain more localized to the eyeballs and also in the occipital region.  He stated that his condition had progressively gotten worse.  Significantly, however, the February 2010 VA examiner did not provide information regarding all of the symptoms associated with the Veteran's chronic mastoiditis.  The VA examiner mainly discussed the Veteran's headaches and the medication taken for that condition.   It is unclear to the Board if the Veteran's mastoiditis has resulted in any complications, such as labryinthitis, tinnitus, facial nerve paralysis, or bone loss of skull.  Additionally, the examiner did not go into detail of the cause and impact of the swelling of the Veteran's face. 

Accordingly, because the February 2010 VA examiner did not address all of the pertinent manifestations of the Veteran's chronic mastoiditis, the examination report is not adequate for rating purposes.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994) (holding that a VA examination must contain reference to the pertinent criteria to be adequate).  As such, this matter must be remanded in order to provide the Veteran with a contemporaneous VA examination to assess the current nature, extent, and severity of his chronic mastoiditis.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

Lastly, with respect to the Veteran's claim for a TDIU rating, the Board finds that this claim is also inextricably intertwined with his pending increased rating claim.  The TDIU claim cannot be reviewed while those pending claims remain unresolved.  Thus, adjudication of the TDIU claim must be held in abeyance pending further development of the Veteran's increased rating claim.  Moreover, because the Veteran has not yet undergone a VA examination with respect to his TDIU claim, the Board finds that, on remand, he should be afforded a VA examination and opinion to ascertain the impact of his service-connected chronic mastoiditis.  Furthermore, if the RO determines, on remand, that service connection is warranted for any additional disability, the impact of that disability on the Veteran's unemployability should also be addressed.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).

Accordingly, the case is REMANDED for the following action:

1) The AMC should schedule the Veteran for a VA examination to evaluate the current level of severity of his chronic mastoiditis and the impact of his service-connected disabilities on his employability.  The claims folder must be reviewed by the examiner in conjunction with the examination and the review should be noted in the examination report.  

The examiner should discuss whether the Veteran has any complications of his chronic mastoiditis, such as labryinthitis, tinnitus, facial nerve paralysis, or bone loss of skull.  Additionally, the examiner should fully discuss the cause of the Veteran's facial swelling.  

Furthermore, the examiner should also specifically comment on the effects of the Veteran's chronic mastoiditis on his occupational functioning and daily activities.  The examiner should opine as to whether the Veteran's service-connected disabilities (chronic mastoiditis with headaches, positional vertigo, and right ear hearing loss), render his unable to secure or follow a substantially gainful occupation.  Additionally, the examiner should consider any other service-connected disabilities that are subsequently assigned a separate rating.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claims, to include whether separate ratings, a TDIU, and/or extraschedular consideration are warranted.  The AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


